Filed 12/21/15 In re S.C. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re S.C., a Person Coming Under the
Juvenile Court Law.
                                                                 D068598
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J519200)
         Plaintiff and Respondent,

         v.

K.C.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Ronald L.

Johnson, Judge. Affirmed.



         Daniel G. Rooney, under appointment by the Court of Appeal, for Defendant and

Appellant.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Emily K. Harlan, Senior Deputy County Counsel, for Plaintiff and

Respondent.

       K.C. (Mother) appeals from the juvenile court's judgment declaring her minor

daughter, S.C., a dependent and placing her with the maternal grandparents out-of-state,

contending the court abused its discretion because the placement impeded reunification.

The San Diego County Health and Human Services Agency (Agency) maintains the

juvenile court did not abuse its discretion, given the circumstances of the case and the

relative placement factors under Welfare and Institutions Code section 361.3.1 We agree

and affirm the judgment.

                                              I

                   FACTUAL AND PROCEDURAL BACKGROUND

       S.C. was born in New Jersey in December 2004 to Mother and her husband A.C.

A.C. died in an automobile accident in 2006. The Agency opened S.C.'s dependency

case when she was 10 years old, following an incident during which Escondido,

California police found Mother and S.C. walking along a road, with S.C. covered in a bed

sheet. S.C told the police they had traveled to California from Chicago for a festival one

week prior. She reported, among other things, that she had only showered one time all


1      Statutory references are to the Welfare and Institutions Code unless otherwise
noted.
       Mother also appealed "7/30/15 - all orders," but asserts no claim of error as to any
other order. Accordingly, we deem that portion of her appeal abandoned. (In re Sade C.
(1996) 13 Cal.4th 952, 994.) S.C. filed a letter brief with this court indicating she joins in
the Agency's arguments. S.C.'s father is deceased.
                                              2
week, ate once per day and had no place to sleep. She also said Mother believed she was

Mother Nature. The police determined Mother could not formulate a plan for her and

S.C.'s care, and they placed Mother on a section 5150 hold, pursuant to which she was

admitted to the hospital.2 S.C. was detained at Polinsky Children's Center (Polinsky).

The Agency filed a juvenile dependency petition on S.C.'s behalf, on the grounds Mother

could not provide regular care for S.C. due to her mental illness.3

       Social worker Shari Tharp prepared the detention report. S.C. grew up in New

Jersey. She recalled living with her grandparents when she was seven years old because

her " 'mom was acting funny' " and " 'doing the same things she's doing now.' " She

expressed a desire to return to Chicago, where she had her bed and clothes, but also said

she did not want to return to Mother's care. In a follow-up telephone conversation, S.C.

told Tharp she did not want to attend the detention hearing, but wanted the judge to know

she wanted to live with her aunt and did not want to go back with Mother. She then

called back and said she did want to go to court because she was concerned Mother

would lie and wanted the judge to understand she did not want to return to Mother's care.

       When Tharp asked Mother about her about family, in connection with safety

planning, she said they were not allowed near S.C. She indicated she had two sisters and


2      Section 5150 permits peace officers and specified mental health professionals to
take a person into custody if there is probable cause to believe the person is a danger to
herself or others. (City of San Diego v. Kevin B. (2004) 118 Cal.App.4th 933, 936;
§ 5150, subd. (a).)

3      The Agency initially brought a second count based on S.C. being without support
due to Mother's hospitalization. This count was dismissed.

                                             3
did not get along with them. She claimed her father was controlling and hit her for

discipline and said she spoke with a social worker as a minor, but " 'guess[es] [she] didn't

give them enough information.' " Mother would not answer all of Tharp's questions

about her childhood and Tharp found her evasive. Mother wanted to move to San Diego

because everybody was healthy and it was a better environment. She also realized she

needed to start over again and told Tharp " 'something is not right' " and " 'something was

dark.' " When Tharp asked why she did not return to Chicago to pack, she indicated her

ex-boyfriend robbed her house, killed or hurt her cat and took her dog to a shelter, which

she knew because she prayed and got answers. She stated she refused to return to

Chicago.

       The maternal grandparents told Tharp they cared for S.C. for seven of her 10

years. They first obtained a guardianship through New Jersey family court when S.C.

was approximately two years old and relinquished it when Mother was in a better

position to care for S.C.4 They also had custody of S.C. when she was removed from

Mother's care at age five and during the dependency case that followed.5 Mother was

able to reunify approximately two years later. One year after that, Mother left New

Jersey with S.C. and ended contact with the family. The maternal grandparents obtained


4      S.C.'s New Jersey child welfare history reflects Mother recovered custody "with
the support of the [maternal grandparents] after receiving services for her issues at that
time." The history was attached to the addendum report, discussed post.

5     The record suggests the remaining portion of the seven years encompassed times
when Mother (and her husband, for a period of time after S.C.'s birth) also lived with
them.

                                             4
a family court visitation order, but were unable to visit because Mother had left the state

and refused to communicate. They were willing to care for S.C. and were concerned

about her safety and well-being. Tharp also spoke with one of the two maternal aunts,

who indicated she and her parents were available to care for S.C. and that her sister also

was interested in helping.6

       At the detention hearing on June 3, Mother made a request that S.C. be detained

with her pending trial, to which S.C.'s counsel objected. County counsel asked if the

Agency could begin an Interstate Compact on the Placement of Children (ICPC) process

for the maternal grandparents and a maternal aunt. The court ordered S.C. detained at

Polinsky (or other placements upon notice) and directed the Agency to evaluate relatives

for placement and support. The court also ordered liberal, supervised visitation. The

Agency noted S.C. did not wish to visit Mother at this time, but would do its best to

encourage visits.7

       In the jurisdiction/disposition report, the Agency recommended placement in a

licensed foster home and continuing supervised visitation. Mother's proposed case plan


6      The maternal grandparents also reported a child welfare referral for Mother
herself, involving a situation where she bruised her thigh on a bedpost, but told a
classmate her father hit her. Social workers investigated and Mother admitted the bruise
was from the bedpost. The maternal grandfather denied physical abuse of Mother. The
maternal aunt with whom Tharp spoke acknowledged physical discipline was used in the
household, but also denied abuse and stated they were a "loving, happy family."

7       The juvenile court also found temporary jurisdiction at the detention hearing,
pending an inquiry under the Uniform Child Custody Jurisdiction and Enforcement Act
to determine whether Illinois wished to take jurisdiction. At a subsequent hearing, the
juvenile court noted the Illinois court had declined jurisdiction and confirmed that it had
jurisdiction.
                                             5
included counseling, a psychiatric/psychological evaluation, parenting education, dual

diagnosis substance abuse treatment, substance abuse testing and supervised visits. The

report also provided additional information on Mother's whereabouts and visitation

efforts, as well as S.C.'s wishes.

       On June 10, Mother advised Tharp she still planned to move to San Diego, but

was trying to decide if she would return to Chicago to make preparations or stay in San

Diego longer and try to locate housing. On June 17, Mother told Tharp by telephone that

she had returned to Chicago. She still wanted to move to San Diego, but thought it was

more logical and a better financial plan to pack and secure housing before returning. She

also wanted S.C. to return to Chicago until they could move to California. Tharp asked

why she had not returned initially, so she could pack and S.C. could finish the school

year. Mother said she had not felt safe, because she thought her boyfriend was in her

home. When Tharp asked why she had not asked for police assistance, Mother said she

had lost her phone, ran out of money and had a bad couple of days.

       Mother made repeated efforts throughout June 2015 to communicate with S.C.,

but S.C. refused to see or speak with her. At one point, Mother wrote a letter and

attempted to leave it with clothing and other items; S.C. refused to take them, but agreed

to let Tharp read parts of the letter over the telephone.

       S.C. told Tharp she wanted to tell the judge about how Mother treated her and

reiterated she did not want to live with her again. S.C. also wrote a letter to the judge,

stating she did not feel safe with Mother, did feel safe with her grandparents, and that

Mother had abused her and she wanted to share some stories about what Mother had

                                              6
done. A maternal aunt had visited over a weekend and S.C. was excited and happy to be

visiting with her extended family. Tharp also reached S.C.'s paternal grandparents in

New York; they were available to care for S.C. if needed, and if not, were interested in

being involved as grandparents.

       The juvenile court held the initial jurisdictional and disposition hearing on

June 23. S.C.'s counsel stated she still wanted to live with her maternal grandparents.

Mother's counsel requested ICPC reviews for Illinois, explaining she lived in Illinois,

needed a backup plan to permit visits if they were unsuccessful at trial and intended to

stay if they could get an ICPC. Her counsel stated if they could not get the ICPC, she

would "have no choice but to move back to California if she wants to reunify . . . , since

she needs to visit on a regular basis." The court deferred the Illinois ICPC request;

confirmed its prior order for liberal, supervised visits; and noted the Agency's duty of

good faith and diligence to carry it out.

       The Agency's addendum report recommended S.C. be placed with the maternal

grandparents upon receipt of an approved ICPC and provided further information on

Mother's services and plans. On July 9, Tharp provided her with service referrals in

Chicago and San Diego, and referrals for housing, food and other resources in San Diego.

On July 16, Mother told Tharp she still wished to move to San Diego, but would stay in

Chicago if she could not find a place soon. She explained she was getting a driver's

license in Chicago, just became familiar with the city, and was thinking it might be best

to stay for reunification and possibly relocate later to San Diego. She did not want S.C.



                                             7
placed with relatives in New Jersey or New York because, if and when S.C. decided to be

in contact with her again, distance would make it difficult.

       A New Jersey social worker informed Tharp she approved the ICPC placement for

the maternal grandparents, found they "historically cared for this child for a good portion

of her life," and believed it would be in S.C.'s best interest to return to that stable

environment. The ICPC report provided information on their living situation and

resources, other adults in the home and their ability to parent. They lived in a residential

neighborhood in a four-bedroom house in which S.C. could have her own room. The

home presented no safety concerns. The grandparents had two vehicles in good operating

condition. They were retired, but receiving monthly pensions, doing well financially and

able to support a child. The maternal great-grandmother and a maternal great-uncle also

lived in the home. None of the adults had a history of criminal arrests or child abuse or

neglect. The report found the maternal grandparents had "good parenting skills," an

"excellent familial and friend support system," and "realistic expectations in regards to

the Division's goals," while also being willing to provide permanent care if needed.8 It

concluded they were "exceptionally competent to provide a safe, structured, and

nurturing home environment" to S.C.

       The court held a settlement conference on July 23. Mother's counsel asked the

court to order an ICPC for a foster home in Chicago and to reinforce visitation was not



8      A 2010 report in connection with S.C.'s prior dependency proceeding, attached to
the ICPC report, likewise found the maternal grandparents "underst[ood] and agree[d]
with the . . . case goal of 'family reunification.' "
                                               8
optional. County counsel indicated it was not opposing an Illinois ICPC, but it did not

make sense until they knew where Mother would be. Later in the hearing, Mother's

counsel described the Chicago foster home as a backup and said Mother's plan was to

return to San Diego within the week and stay through reunification. With respect to

visitation, County counsel noted Mother chose to leave San Diego, but the Agency would

continue to facilitate telephone contact and encourage Mother to write letters, stating it is

considered part of visitation. County counsel requested detention with the maternal

grandparents until the disposition hearing and noted they would be willing to stay in a

hotel in San Diego. Mother's counsel opposed detention in New Jersey, but submitted on

detention with the grandparents in San Diego.

       The court again deferred the Illinois ICPC request, observing "Mother may not be

there more than a week anyhow." It provided the Agency discretion to detain S.C. with a

suitable relative upon arrival in San Diego. It also reaffirmed its order for supervised

visitation and ordered telephonic visitation no more than once per day, if in-person visits

were not possible. The court encouraged S.C. to meet with Mother prior to the trial and

for Mother to send her a letter or two in the interim.

       On July 30, the court held the contested adjudication and disposition proceeding

and accepted the Agency reports and ICPC evaluation into evidence. Mother and Tharp

testified. Mother was living in Chicago, but planned to move to San Diego to be

reunified with S.C. She had taken many steps toward relocating, including visiting

several apartments (one of which she did not get due to a low credit rating), looking

online for them and having a yard sale in Chicago to help her downsize for the move.

                                              9
Mother's plan after finding an apartment was to get into therapy, parenting classes, a dual

diagnosis program and anything that would help her. She was willing to start services

once she was set up in San Diego, which she could not do for financial reasons until

August 15.

       Mother acknowledged she had neither moved to San Diego, nor started services.

She was aware S.C. told others she wanted to live with the maternal grandparents and

testified S.C. had no friends or family in San Diego, but she wanted S.C. to stay in San

Diego so she could visit. Mother explained: "I'm not moving back to New Jersey, so I

don't see that happening . . . , [h]er and I reuniting, if she goes to New Jersey." In

response to County counsel's inquiry whether she could take the same steps to find a New

Jersey apartment that she had for San Diego, Mother stated, "I refuse to do that, no." She

elaborated: "If this has anything to do with my . . . mental health, going back to New

Jersey is not going to help. It will make things way worse . . . . I get very depressed

there. And I would definitely need medication staying there. I don't, technically, need

medication. . . . If I was there, I would be a basket case. I would be a mess." She agreed

if a doctor ordered her to take medication and it meant getting S.C. back, she would do

so.

       Social worker Tharp testified Mother had in-person visits, but they stopped when

S.C. began refusing to see her. She acknowledged Mother kept trying to visit and call.

Tharp had asked Mother to write letters as an alternative to in-person visits, noting S.C.

had been open to her sharing Mother's letter, and placed no limit on the number. Mother



                                              10
wrote one or two. Tharp did not consider this a failure to visit, but was concerned about

why Mother had not pursued that avenue further.

       The juvenile court declared S.C. a dependent and removed her from Mother's

custody. It ordered her placed in the approved home of a relative and authorized

placement with the maternal grandparents. It found the placement appropriate, noting

S.C.'s "lifetime relationship" with them and their ability to "offer [her] a solid[,] . . .

safe[,] and appropriate facility in which to live while the mother is offering hope that she

might be able to find some kind of housing in San Diego at some point in time." The

court also ordered services for Mother consistent with her case plan and reasonable

supervised visitation. Mother appealed.

                                                II

                                        DISCUSSION

     The Juvenile Court Did Not Err in Placing S.C. with the Maternal Grandparents

       The sole issue presented in Mother's appeal is whether the juvenile court erred in

placing S.C. with her maternal grandparents in New Jersey.

A.     Applicable Law

       When the juvenile court orders removal under section 361, it places the "care,

custody, control, and conduct of the child . . . under the supervision of the social worker."

(§ 361.2, subd. (e).) "The social worker may place the child in several locations,

including the approved home of a relative. (§ 361.2, subd. (e)(1)-(8).) Relatives who

request placement are given preferential consideration. (§ 361.3, subd. (a).) In


                                               11
determining whether to place the child with the requesting relative, the court and social

worker consider the factors enumerated in section 361.3, subdivision (a)."

(In re Alicia B. (2004) 116 Cal.App.4th 856, 862 (Alicia B.).)

       Those factors are: "(1) The best interest of the child, including special physical,

psychological, educational, medical, or emotional needs. [¶] (2) The wishes of the

parent, the relative, and child, if appropriate. [¶] (3) The provisions of Part 6

(commencing with Section 7950) of Division 12 of the Family Code regarding relative

placement. [¶] (4) Placement of siblings and half siblings in the same home, unless that

placement is found to be contrary to the safety and well-being of any of the siblings, as

provided in Section 16002. [¶] (5) The good moral character of the relative and any

other adult living in the home, including whether any individual residing in the home has

a prior history of violent criminal acts or has been responsible for acts of child abuse or

neglect. [¶] (6) The nature and duration of the relationship between the child and the

relative, and the relative's desire to care for . . . the child . . . . [¶] (7) The ability of the

relative to do the following: [¶] (A) Provide a safe, secure, and stable environment for

the child. [¶] (B) Exercise proper and effective care and control of the child. [¶]

(C) Provide a home and the necessities of life for the child. [¶] (D) Protect the child

from his or her parents. [¶] (E) Facilitate court-ordered reunification efforts with the

parents. [¶] (F) Facilitate visitation with the child's other relatives. [¶] (G) Facilitate

implementation of all elements of the case plan. [¶] (H) Provide legal permanence for

the child if reunification fails. [¶] . . . [¶] (I) Arrange for appropriate and safe child

care, as necessary. [¶] (8) The safety of the relative's home. . . ." (§ 361.3, subd. (a).)

                                                 12
       "However, the 'best interests of the child' is the linchpin of the analysis."

(In re Robert L. (1993) 21 Cal.App.4th 1057, 1068 (Robert L.); Alicia B., supra, 116

Cal.App.4th at p. 862 [accord].) The "fundamental duty of the juvenile court is to 'assure

the best interest of the child.' " (Alicia B., at p. 864, quoting In re Stephanie M. (1994) 7

Cal.4th 295, 321.)

       "We review a juvenile court's custody placement orders under the abuse of

discretion standard of review; the court is given wide discretion and its determination will

not be disturbed absent a manifest showing of abuse." (Alicia B., supra, 116 Cal.App.4th

at p. 863.) "Broad deference must be shown to the trial judge. The reviewing court

should interfere only ' "if we find that under all the evidence, viewed most favorably in

support of the trial court's action, no judge could reasonably have made the order that he

did." ' " (Robert L., supra, 21 Cal.App.4th at p. 1067.)

B.     The Juvenile Court Did Not Abuse Its Discretion in Placing S.C. with Her
       Maternal Grandparents

       We find the placement was within the juvenile court's discretion. By prioritizing

S.C.'s history with her maternal grandparents and their ability to provide a safe and

appropriate home, over Mother's desire to live in San Diego (or, at least, outside of New

Jersey), the court focused on S.C.'s best interest, as appropriate. (§ 361.3, subd. (a)(1);

Robert L., supra, 21 Cal.App.4th at p. 1068.) Its findings expressly touched on multiple

section 361.3 factors, including the nature and duration of S.C.'s relationship with her

grandparents, their capacity to offer a stable environment and the safety of their home,

and were fully supported by the record. (§ 361.3, subd. (a)(6), (7)(A) & (8).)


                                              13
       The record contained additional evidence to support the court's exercise of

discretion within the section 361.3 framework. (§ 361.3, subd. (a).) Although Mother

wanted S.C. with her in San Diego, the trial court was entitled to consider the wishes of

S.C. and the maternal grandparents for her to be placed with them in New Jersey.

(§ 361.3, subd. (a)(2).) The various factors related to protection, care and permanency

planning likewise support the placement. The ICPC report confirmed the adults in the

house had no history of violence, abuse or neglect. (§ 361.3, subd. (a)(5).) It also made

clear the grandparents could exercise proper child control, offer a home and necessities,

facilitate visitation with relatives and provide appropriate child care. (§ 361.3,

subd. (a)(7)(B), (C), (F) & (I).) The record further reflects they could protect S.C. from

Mother if needed and, in the event Mother could not reunify, provide legal permanence.

(§361.3, subd. (a)(7)(D) & (H).)

       The other relevant factors here pertain to parental proximity and facilitation of

reunification and the case plan. (§ 361.3, subd. (a)(3), (7)(E) & (G).) The evidence

before the court reflected Mother was unwilling to live in New Jersey, but also that the

maternal grandparents recognized reunification was the goal, had supported it in the past

and had the financial means to travel. The record also showed Mother had not

commenced services, despite receiving referrals. As addressed post, we find

unpersuasive Mother's position that the placement compromised visitation or

reunification. Even if it did, the court would have to balance these concerns with S.C.'s

best interest and the remaining section 361.3 factors, which support placement with the



                                             14
maternal grandparents. Given the placement did not prevent visitation, the court was

well within its discretion to place S.C. with them.

       Mother maintains the placement was an abuse of discretion, suggesting

reunification is the focus of the relative placement assessment and it "effectively

nullified" her right to reunification by impeding visitation and conjoint therapy. Her

arguments are not persuasive. We begin by addressing those regarding the legal

standards.

       First, Mother contends a court must consider facilitation of reunification and the

case plan, noting just two of the many section 361.3 factors. As discussed ante, the court

had evidence on these matters and was entitled to find the benefits of the placement

outweighed the potential detriment to reunification and the case plan. The only other

factor Mother discusses is the child's best interest, which she states is important but not

controlling. It is well-settled the child's best interest is the most important factor.

(Robert L., supra, 21 Cal.App.4th at p. 1068; Alicia B., supra, 116 Cal.App.4th at p. 862.)

She then contends best interest has been defined as reunification throughout the family

preservation phase, relying on In re Lauren Z. (2008) 158 Cal.App.4th 1102 (Lauren Z.).

However, Lauren Z. confirms a child's best interest must be considered in light of the

circumstances and take precedence over other concerns. (See id. at p. 1112 [affirming

placement with California foster parents, rather than a maternal aunt in Florida (where the

mother was incarcerated), observing the child bonded with her foster parents, while the

aunt remained a stranger, and finding that under "these circumstances, Lauren's best



                                              15
interests have to prevail over all other considerations"].)9 This attempt to narrow the

section 361.3 analysis to focus primarily on reunification is misguided, as it would render

the other factors meaningless. " ' "An interpretation that renders statutory language a

nullity is obviously to be avoided." ' " (In re J.D. (2013) 219 Cal.App.4th 1379, 1390.)

In addition, to the extent Mother fails to address the other factors, she impliedly concedes

they support the placement or, at least, do not render it inappropriate.

       Next, Mother argues that when reunification remains a possibility, it is an abuse of

discretion to place a minor out-of-state with a relative, relying on In re Luke L. (1996) 44

Cal.App.4th 670. However, Luke L. does not hold such a placement is always an abuse

of discretion. Rather, it found an out-of-state placement with cousins problematic under

the circumstances and is therefore factually distinguishable. (Id. at p. 680.) There, unlike

here, the cousins were not relatives under section 361.3, the placement divided a sibling

group and it violated the ICPC. (See Luke L., at p. 680.) The case also did not address

the child's history with the cousins, in contrast to S.C's lifelong relationship with her

grandparents and their significant role in her life. (See id. at pp. 674-678.) Mother also

notes Luke L. found the proposed visitation plan insufficient and observes there is no plan

here; again, however, that finding was fact-specific and, as discussed post, there is no


9       Mother's citation is to Justice Rothschild's dissent in Lauren Z., supra, 158
Cal.App.4th 1102, 1113, without identifying it as such, and, moreover, from its
discussion of the background legal principles at issue. There is no dispute reunification is
the goal, but the child's best interest remains the central concern. (In re Christopher H.
(1996) 50 Cal.App.4th 1001, 1006 ["At the dispositional hearing, the juvenile court must
order . . . services . . . to facilitate reunification of the family. [Citations.] The court has
broad discretion to determine what would best serve and protect the child's interest and to
fashion a dispositional order in accord with this discretion."].)
                                              16
evidence Mother cannot arrange for her own visitation here. (See id. at p. 681 [finding

the "proposed arrangement . . . an unrealistic one here"] (italics added).)

       Finally, Mother argues she had a "fundamental liberty interest in the care, custody,

and companionship" of S.C. and a right to visit her, and the placement interfered with her

constitutional rights. The general principles — her interest in S.C. and right to visit —

are not in dispute, but Mother fails to establish the placement interferes with her rights.

She relies on In re Julie M. (1999) 69 Cal.App.4th 41 and In re James R. (2007) 153

Cal.App.4th 413. However, these cases focus on unlawful delegation of authority over

visitation and Mother does not allege improper delegation. (James R., at p. 434; see also

Julie M., at pp. 43, 48-50.) Julie M. is instructive, though, in articulating the relationship

between the parent's liberty interest and the child's well-being; it confirms the former

cannot be maintained at the expense of the latter, and that "[w]hile visitation is a key

element of reunification, the court must focus on the best interests of the children . . . ."

(Julie M., at p. 50; see also In re Luke M. (2003) 107 Cal.App.4th 1412, 1423 [observing

that although a parent's liberty interest " 'may not be interfered with in the absence of a

compelling state interest, the welfare of a child is a compelling state interest that a state

has not only a right, but a duty, to protect' "]; § 362.1, subd. (a)(1)(A) ["Visitation shall

be as frequent as possible, consistent with the well-being of the child." (Emphasis

added.)].)

       We turn next to Mother's claim that the placement interferes with her ability to

visit and reunify, and determine she has not carried her appellate burden on this issue.



                                              17
       First, and critically, Mother admits she can call, write and fly to New Jersey for

visits. However, she suggests frequent visits would be difficult due to her limited

financial means and that moving back to New Jersey would negatively impact her mental

health. This argument minimizes the importance of calling and writing here, especially

given S.C.'s willingness to let the social worker share Mother's letter with her. Mother

also does not explain how her financial situation would limit visits to New Jersey; she

simply notes her monthly income, that she was turned down for an apartment for poor

credit and that flights are expensive. She is capable of at least some air travel, as

evidenced by the trip to California during which S.C. was detained. As for a move to

New Jersey, she cites no evidence besides her own testimony to establish it would affect

her mental health.

       Second, Mother contends her difficulties with S.C. warrant conjoint counseling

and out-of-state placement would impede this. However, conjoint counseling is not in

her case plan and she identifies nothing in the record to suggest it would be appropriate in

the near future.10 (Cf. In re Alvin R. (2003) 108 Cal.App.4th 962, 965 [reunification plan

called for conjoint counseling after minor received eight sessions of individual

counseling].) Further, as of the disposition hearing, Mother had not even commenced the

therapy that was in her case plan.

       Finally, Mother claims her family in New Jersey can do little to facilitate

reunification in San Diego; although she acknowledges their prior support, she notes she


10     Mother does cite to a portion of the social worker's testimony at the contested
disposition hearing, but it contains no discussion of conjoint therapy.
                                             18
no longer lives near them and expresses doubts about their ability to bear travel expenses.

As a preliminary matter, we question Mother's assumption that reunification would take

place in San Diego. She was still in Chicago as of the contested disposition hearing, had

been equivocal about when she would return to San Diego and had not yet secured

housing there. In any event, we find her concerns speculative. She provides no evidence

to suggest the maternal grandparents would be unable or unwilling to facilitate visits or

reunification. To the contrary, the record reflects the maternal grandparents have cared

for S.C. when Mother was unable to do so, understand the goal of the process and that

Mother successfully reunified with S.C. previously. (See Robert L., supra, 21

Cal.App.4th at pp. 1068-1069 [reversing order denying placement with grandparents,

finding juvenile court's concern they would obstruct reunification "wholly speculative,"

where the record lacked evidence of obstruction and instead showed they had been

" 'completely cooperative' "].)

       We conclude S.C.'s placement with her maternal grandparents was appropriate

under section 361.3 and there was no abuse of discretion.




                                            19
                                 DISPOSITION

     The judgment is affirmed.



                                               IRION, J.

WE CONCUR:



MCDONALD, Acting P. J.



AARON, J.




                                     20